Mr. Justice Horton delivered the opinion of the court. A motion was made by defendant in error to strike from the files the abstract of record filed by plaintiff in error. That motion was reserved to the hearing. Although said abstract is in some important respects defective and insufficient, yet as we have used it, in the study of this case, the motion will be denied. We are. not disposed to disturb this verdict upon the contention that it is contrary to the evidence. There are some sharp conflicts in the testimony. The testimony of plaintiff in error as to his injuries is not as plain and frank as it might be. The fact that the physician who attended him was not called as a witness may .have impressed the jury unfavorably as to what-injury he may have sustained. The trial judge and the jury saw the witnesses. Prom our knowledge of the attorney for plaintiff in error, and his ability, we are very confident that the case of plaintiff in error was presented to the jury with all the force and persuasion that the facts would possibly warrant. We see nothing to indicate that the jury were prejudiced against the plaintiff in error, or in favor of defendant in error. Plaintiff in error was a policeman in the employ of the city of Chicago. He says he has been a “ wagonman ” all the time, just the same as before-the-accident. His salary was paid in full the same as though the accident had not happened. Counsel for plaintiff in error, in his printed argument says, referring to plaintiff in error: “ His doctor bills and medicines also amounted to a considerable item.” I do not find from abstracts of his testimony that he stated that he had paid anything therefor, or that he was liable therefor. If disposed so to do, the j ury could not include in their verdict anything for doctor bills or for medicine, because there was no proof upon which to base it. We see no reason for disturbing the verdict of the jury upon any question of fact. As to plaintiff in error, the verdict is not “manifestly against the weight of evidence.” Counsel for plaintiff in error also contend that the trial court erred in instructing the jury, and in refusing an instruction asked by him. His abstract purports to give or refer only to “ plaintiff’s refused instruction.” What, if any, instructions were given for him, the abstract does not show. The only refused instruction quoted or specifically referred to by counsel for plaintiff in error directed the jury that if they believed from the evidence, certain things indicated, then they should find the defendant guilty. That instruction makes no reference whatever to the question of damages. It is limited exclusively to the question of whether the jury should find the defendant guilty. The verdict is that the defendant was guilty. If that instruction was in all other respects good, as to which we express no opinion, yet, as the jury did all that it required, there was no reversible error in refusing to give it. In none of the instructions given for defendant was there any direction as to damages. They were all addressed to the question of the guilt or innocence of the defendant. One of the instructions asked for plaintiff in error, and which was directed to the question of damages, was modified and given by the court. There is no contention in brief and argument for plaintiff in error that such modification was improper. Under some circumstances a verdict for merely nominal damages may, perhaps, be treated as a finding for the defendant. But this is not such a case. Here the jury may have very properly concluded that, under the evidence and the instructions of the court, plaintiff in error was entitled to damages, but that the proof established only nominal damages. Perceiving no error, and for the reasons indicated, the judgment of the Superior Court is affirmed.